AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petl¥_ Case (Modified)                                                                                                   Pagel ofl



                                         UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                                     JUDGMENT IN A CRIMINAL CASE
                                                                                                                  (For Offenses Committed On or After November I, 1987)
                                         V.

                     Luis Neptali Mejia-Mejia                                                                     Case Number: 2:19-mj-11094

                                                                                                                  Daniel Casillas
                                                                                                                  Defendant's Attorney


REGISTRATION NO. 90932298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                   ---------------------------
 •     was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                               Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                                     1

 D The defendant has been found not guilty on count(s)
                                                                                                           --------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •         TIME SERVED                                                         ~              lS                        days

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                        Tuesday, October 22, 2019
                                                              If"'" : ,      r-          D              Uatq of Imposition of Sentence
                                                              r~ ~ Lt:
Received            u1vvyy., - ,   ,-,   11    •   ¥>,,,,,,
              DUSM                                               OCT 2 2 2019                                    DRABLE RUTH B~UDEZ MONTENEGRO
                                                                                                                 ED STATES MAGISTRATE JUDGE
                                                     c._:     -1r< U> 01,:·11--~   1   c i- co _:1-n·
                                                                                               1

                                             soun-,ui: J Dl::3T~F C,\:~                            ·=Or<NIA
                                         I    :V                                                   Jf=P:.._}TY

Clerk's Office Copy                                                                                                                                          2:19-mj-11094
